DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 14, 2022, has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
	Applicant’s amendment and remarks filed April 15, 2022, are responsive to the office action mailed March 18, 2022.  Claims 1-4, 6-11, 13-18, and 20, were previously pending and claims 1, 3, 8, 10, 14-15, 17, and 20, have been amended.  Claims 1-4, 6-11, 13-18, and 20, are therefore currently pending and considered in this office action.
Pertaining to rejection under 35 USC 103 in the previous office action
Claims 1-4, 8-11, and 15-18, are rejected under 35 U.S.C. 103 as being unpatentable over Coleman (Paper No. 20210512; Pub. No. US 20120005044 A1), in view of Bennett (Paper No. 20211215; US 20110276918 A1).  The amendment has necessitated a modification of the rationale for the rejection to conform with the amended limitations however the grounds and art are the same.
Response to Arguments
Pertaining to rejection under 35 USC 103 in the previous office action
Applicant's arguments filed April 15, 2022, have been fully considered but they are not persuasive.  Claims 1-4, 8-11, and 15-18, are rejected under 35 U.S.C. 103 as being unpatentable over Coleman (Paper No. 20210512; Pub. No. US 20120005044 A1), in view of Bennett (Paper No. 20211215; US 20110276918 A1).
Applicant argues
“the combination of Coleman with Bennett never teaches or suggests "automatically displaying a first priority element, a first parameter group, a second priority element, and a second parameter group concurrently on a user interface, wherein the first priority element is positioned ahead of the second priority element',” remarks p.13.

This is not persuasive because applicant does not direct argument to the explicit language recited in the limitation.  Applicant argues this limitation, reciting concurrent display of priority elements and parameter groups, is not taught or suggested in the prior art because the prior art requires various argued activities in order to resolve restrictions or make changes.  The recited limitation is not directed to resolving restrictions or making changes and the argument is therefore unpersuasive.  The limitation is taught in the prior art as explained in the detailed rationale.
	Applicant argues that Coleman does not disclose
“providing a restriction identifier on the second priority element and receiving a user input that moves the second priority element ahead of the first priority element.” Ibid., and

“The Office Action does not indicate that Bennett teaches the deficiencies of Coleman.”  Id.  Examiner’s response is that this is explicitly disclosed in Bennett with reference to the very same figures and character elements cited previously and incorrectly characterized in applicant’s first argument.  It is insufficient to simply declare that “the office action does not indicate” the prior art teaches an element where the element at issue was not present for consideration at the time the office action was prepared.
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference does not thereby suggest that applicants are entitled to ignore the remainder of the reference and attribute to it whatever imagined disclosure would be most convenient to applicants.  It is well settled that a prior art reference in its entirety must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art.  Stated differently, a prior art disclosure reading on a limitation of applicants' claim cannot be ignored on the ground that a single feature is disclosed elsewhere in the reference while the cited portion discloses other claimed features.  This is especially true where the feature not explicitly described in the cited portion is not only described elsewhere in the reference, but would nonetheless be understood as present by one having ordinary skill in the art even if it were not described elsewhere.  Expecting otherwise would essentially require every prior art reference to restate applicants’ claims verbatim in order to simply be considered anticipatory.  Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the bases for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11, and 15-18, are rejected under 35 U.S.C. 103 as being unpatentable over Coleman (Paper No. 20210512; Pub. No. US 20120005044 A1), in view of Bennett (Paper No. 20211215; US 20110276918 A1).
Regarding claim 1, Coleman discloses a method implemented by an information handling system that includes a memory and a processor ([0027] – “computer memory”; [0064] – “processor”, the method comprising:
automatically displaying a first priority element, a first parameter group, a second priority element, and a second parameter group concurrently on a user interface, wherein the first priority element is positioned ahead of the second priority element (see at least figs. 12A-B (showing the prioritization of elements in 12A and the automatic display of priority elements and parameter groups concurrently with first priority element positioned ahead of second in 12B), ¶0066 – “shown in FIG. 12A, the user is interested in comparing desktop computers, and the set up screen 1200 asks the user to select and rank, in order, the product attributes that are important to the user. In particular, the product attributes shown in the set up screen 1200 are: price 1202, type of processor 1204, monitor size 1206, and video memory 1208”; ¶0068 – “ranking order of the attributes may be established by simply allowing the user to drag the attribute and insert it into the desired row or column. For example, once a product attribute is dragged to a new desired location, the data of each product, for the particular attribute, is automatically moved to the new table location”);
arranging the first parameter group and the second parameter group in a first priority order on the user interface based upon the positioning of the first priority element and the second priority element ([0067] – “As shown in the example in FIG. 12A, the set up screen 1200 has a box next to each product attribute, whereby each box has a fillable field in which the user can rank in order the most important product attribute to the least important product attribute. In particular to the example, the user has placed a “1” in box 1210, which indicates that price is the most important to that user. Additionally, the user has placed a “2” in box 1212, indicating that monitor size 1206 is next in importance. Further, the user has placed a “3” in box 1214, thereby indicating that video memory 1208 is the third important attribute”; [0069] – “As shown in FIG. 12B, the table 1201 is displayed to the user, via a user interface, in which the user selected product attributes, Price 1202, Monitor Size 1206 and Video Memory 1208 are arranged along the columns in order of rank (i.e. from left to right) as previously selected by the user”); 
receiving a user input from the user… wherein the user input moves the second priority element ahead of the first priority element ([0068] – “ranking order of the attributes may be established by simply allowing the user to drag the attribute and insert it into the desired row or column. For example, once a product attribute is dragged to a new desired location, the data of each product, for the particular attribute, is automatically moved to the new table location”; [0074] – “product attributes may be added, removed, and/or rearranged by the receiving individuals”); 
in response to receiving the user input that moves the second priority element ahead of the first priority element, automatically modifying the user interface by rearranging the first parameter group and the second parameter group into a second priority order (see at least ¶0068 “ranking order of the attributes may be established by simply allowing the user to drag the attribute and insert it into the desired row or column. For example, once a product attribute is dragged to a new desired location, the data of each product, for the particular attribute, is automatically moved to the new table location”; ¶0074 “product attributes may be added, removed, and/or rearranged by the receiving individuals”).
Coleman does not explicitly disclose: 
wherein the first parameter group comprises a selection of a first parameter option that generates a restriction on a second parameter option included in the second parameter group;
providing, to the user, a restriction identifier on the second priority element based on the restriction to the second parameter option; 
receiving a user input from the user in response to providing the restriction identifier; 
 removing the restriction on the second parameter option based on the second priority order;
in response to removing the restriction on the second parameter option, receiving a selection from the user that selects the second parameter option; and
receiving an order placement from the user in response to the selected second parameter option.
Bennet, on the other hand, teaches:
wherein the first parameter group comprises a selection of a first parameter option [laptop] that generates a restriction on a second parameter option [monitor 3 and monitor 4] included in the second parameter group ([0028] – “the “laptop” option (334) was selected by the user. This option may be incompatible with monitor options 3 and 4 (342) of the available monitors. Thus, when the user indicates interest in monitor option 4 (e.g. by hovering over that option or attempting to click on the displayed option) (335), hovering display box 344 may be presented indicating to the user briefly that the monitor option 4 is unavailable because “laptop” was selected for the computer category”; see Fig. 3);
providing, to a user, a restriction identifier on the second priority element based on the restriction to the second parameter option (see at least abstract, figs.3, 7; ¶0004 “the user may be provided information regarding why the desired option is unavailable,” ¶0028 “when the user indicates interest in monitor option 4 (e.g. by hovering over that option or attempting to click on the displayed option) (335), hovering display box 344 may be presented indicating to the user briefly that the monitor option 4 is unavailable because "laptop" was selected for the computer category,” ¶0031 “unavailable combination such as option 456 is indicated with a graphical icon as being unavailable.”);
receiving a user input from the user in response to providing the restriction identifier wherein the user input moves the second priority element ahead of the first priority element (see at least abstract, figs.3, 7; ¶0004 “the user may be … enabled to unselect conflicting options, re-select among a subset of relevant options to render the unavailable option available, and/or select the otherwise unavailable option in a single step without losing the context of the current selection screen,” ¶0028 “Hovering display box 344 may further include a link 346, which when activated may provide the user with … (e.g. another hovering display box) for enabling the user to unselect previously selected (conflicting) option "Laptop", select a compatible computer option, and select the desired monitor option "Monitor 4" in a single step,” ¶0029 “In addition to the brief explanation about the conflict of options, hovering display box 344 provides an option 348 for unselecting previously selected ( conflicting) option "Laptop" and selecting the desired option "Monitor 4" in a single step,” ¶0031 – “Secondary user interface 460 may further present a control element 464 (e.g. a button) enabling the user to deselect incompatible options and select the currently unavailable desired option”); 
 removing the restriction on the second parameter option based on the second priority order ([0040] – “application 622 may display information associated with unavailable options, enable a user to navigate to previously selected options in order to deselect them such that the unavailable option is rendered available”);
in response to removing the restriction on the second parameter option, receiving a selection from the user that selects the second parameter option ([0040] – “application 622 may display information associated with unavailable options, enable a user to navigate to previously selected options in order to deselect them such that the unavailable option is rendered available”); and
receiving an order placement from the user in response to the selected second parameter option ([0025] – The configuration process includes selecting a computer, monitor, and a keyboard. When the configuration process ends, the product is purchased online).
It would have been obvious to one of ordinary skill in the art to include in the method, as disclosed by Coleman, the limitations emphasized above, as taught by Bennett, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coleman, to include the teachings of Bennett, in order to improve the user experience and reduce frustrations figuring out acceptable configurations (Bennett: [0002]). 

Regarding claim 2, Coleman in view of Bennett teaches the method of claim 1. Coleman further discloses the method of claim 1 further comprising: in response to determining that the user input moves the second priority element on top of the first priority element, moving the second parameter group ahead of the first parameter group ([0068] – “ranking order of the attributes may be established by simply allowing the user to drag the attribute and insert it into the desired row or column. For example, once a product attribute is dragged to a new desired location, the data of each product, for the particular attribute, is automatically moved to the new table location”; [0074] – “product attributes may be added, removed, and/or rearranged by the receiving individuals”). 

Regarding claim 3, Coleman in view of Bennett teaches the method of claim 1. Coleman further discloses the method of claim 1 wherein a plurality of parameter groups comprise the first parameter group and the second parameter group ([0033] – “Each of these products has a number of product attributes such as price 210, manufacturer 212, processor type 214, RAM size 216, and hard drive size 218”).
Coleman does not explicitly disclose further comprising: evaluating the selection of the first parameter option against a dependency map comprising a plurality of dependency-based restrictions between the plurality of parameter groups; determining that a first one of the plurality of dependency-based restrictions places the restriction on the second parameter option in response to the selection of the first parameter option; and preventing a selection of the second parameter option based on the first dependency-based restriction. Coleman does disclose in [0042] – “if the user progressively selects another filter parameter, such as the “Price” 504 link, and in particular, the “$50-$100” link 512, the system will update the displayed catalog to reflect, as in FIG. 6, only those $50-$100 phones that are also designed to have AT&T™ as a service provider”.
Bennett, on the other hand, teaches the limitations emphasized above in ¶0021 “Configuration module 106 may perform operations associated with presenting available (and unavailable) options to a user, displaying information associated with unavailable options”; ¶0028 unavailable monitor options are determined based on the “laptop” category being chosen under the computer category. Availability information includes an explanation for acceptable combinations, technical specifications of the options, and similar data; ¶0046 – “Process 700 begins with operation 710, where acceptable configurations are determined. Determining acceptable configuration may entail figuring out incompatible options when others are selected, determining otherwise unavailable options, or determining user interface controls that may be inactivated due to selection of a user interface behavior option (implicitly or explicitly)”; see Fig. 4.
It would have been obvious, at the time of the effective filing date, to one of ordinary skill in the art to combine Bennett with Coleman for the reasons identified above with respect to claim 1.

            Regarding claim 4, Coleman in view of Bennett teaches the method of claim 3. Coleman further discloses displaying a third parameter group on the user interface based on the first priority order ([0033] – “Each of these products has a number of product attributes such as price 210, manufacturer 212, processor type 214, RAM size 216, and hard drive size 218”).
Coleman does not explicitly disclose determining that a second one of the plurality of dependency-based restrictions places a different restriction on a third parameter option in the third parameter group based on a selection of a default parameter option included in the second parameter group and restricting a selection of the third parameter option on the user interface based on the second dependency-based restriction. Coleman does disclose in [0042] – “if the user progressively selects another filter parameter, such as the “Price” 504 link, and in particular, the “$50-$100” link 512, the system will update the displayed catalog to reflect, as in FIG. 6, only those $50-$100 phones that are also designed to have AT&T™ as a service provider”.
Bennett, on the other hand, teaches the limitations emphasized above, in [0026] – “Referring back to screenshot 200A, computer options 234, monitor options 236, and keyboard options 238 may be selected by a user in any order. Once the user indicates which option they want to select first (235), a detailed list of available options under that category (e.g. computer 234) may be displayed as shown in screenshot 200B. The user may then select one of the available options (235) by clicking on the displayed option”; [0031] – “An unavailable combination such as option 456 is indicated with a graphical icon as being unavailable”; see Fig. 4.
It would have been obvious, at the time of the effective filing date, to one of ordinary skill in the art to combine Bennett with Coleman for the reasons identified above with respect to claim 3.

Regarding claim 8, all the limitations in system claim 8 is closely parallel to the limitations of method claim 1 analyzed above and rejected on the same bases. Coleman further discloses:
            one or more processors ([0064] – “processor”);
            a memory coupled to at least one of the one or more processors ([0027] – “computer memory device”); and
            a set of computer program instructions stored in the memory and executed by at least one of the one or more processors in order to perform actions ([0027] – “process steps is implemented by a computer or a machine and those process steps can be stored as a series of instructions readable by the machine, they may be stored on a tangible medium such as a computer memory device”).

Regarding claim 9, all the limitations in system claim 9 is closely parallel to the limitations of method claim 2 analyzed above and rejected on the same bases. 

Regarding claim 10, all the limitations in system claim 10 is closely parallel to the limitations of method claim 3 analyzed above and rejected on the same bases. 

Regarding claim 11, all the limitations in system claim 11 is closely parallel to the limitations of method claim 4 analyzed above and rejected on the same bases. 

Regarding claim 15, all the limitations in computer program product claim 15 are closely parallel to the limitations of method claim 1 analyzed above and rejected on the same bases. Coleman further discloses a computer program product stored in a computer readable storage medium, comprising computer program code that, when executed by an information handling system, causes the information handling system to perform actions ([0011] – “computer readable media which has instructions stored thereon. The instructions, when executed by a computer processor”; [0027] – “process steps is implemented by a computer or a machine and those process steps can be stored as a series of instructions readable by the machine, they may be stored on a tangible medium such as a computer memory device”).

Regarding claim 16, all the limitations in computer program product claim 16 are closely parallel to the limitations of method claim 2 analyzed above and rejected on the same bases. 

Regarding claim 17, all the limitations in computer program product claim 17 are closely parallel to the limitations of method claim 3 analyzed above and rejected on the same bases. 

Regarding claim 18, all the limitations in computer program product claim 18 are closely parallel to the limitations of method claim 4 analyzed above and rejected on the same bases. 

Claims 6-7, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman in view of Bennett and further in view of Edwards et al. (Paper No. 20210512; Pub. NO. US 20130232037 A1).

            Regarding claim 6, Coleman in view of Bennett teaches the method of claim 1. 
            Coleman in view of Bennett does not explicitly teach storing the second priority order as a default priority order in response to receiving the order placement. Coleman does disclose in [0038] – “the system is configured to monitor and store one or more users’ choices of filters over time. The system is thus able to provide a pool of data which can then be used as a basis, in combination with a new filter selection, for recommendations of content to the user”. 
            Edwards, on the other hand, teaches storing the second priority order as a default priority order in response to receiving the order placement. Edwards teaches in [0022] – “a centralized database provides storage of the user identity, user preferences, and system preferences…At the completion of the transaction, the user may be prompted to save changes made to “user” preferences, effectively registering them into the personalization system and storing their settings”.
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Coleman in view of Bennett, storing the second priority order as a default priority order in response to receiving the order placement, as taught by Edwards, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coleman in view of Bennett, to include the teachings of Edwards, in order to increase user convenience by reducing the time spent and allow individual needs or preferences of each customer to be met (Edwards: [0007]).

            Regarding claim 7, Coleman in view of Bennett in further view of Edwards teaches the method of claim 6. Edwards further teaches in response to storing the second priority order as the default priority order, receiving a user request to initiate a new order of a product; determining that the user request corresponds to the user; and in response to determining that the user request corresponds to the user, displaying the user interface based on the default priority order. Edwards teaches in [0051] – “At 210, the customer UI customization manager identifies a user interacting with a self checkout system at an enterprise for the purpose of the user conducting a transaction with the enterprise”; [0054] – “at 213, the customer UI customization manager obtains a user identifier and password combination from the user via the self checkout system. This combination is matched to the user”; and in [0061] – “At 240, the customer UI customization manager permits the user to transact with the self-checkout system using the personalized UI features defined by the user preferences and configured within the UI of the self-checkout system by the customer UI customization manager”.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Edwards with Coleman in view of Bennett for the reasons identified above with respect to claim 6.

Regarding claim 13, all the limitations in system claim 13 is closely parallel to the limitations of method claim 6 analyzed above and rejected on the same bases.

Regarding claim 14, all the limitations in system claim 14 is closely parallel to the limitations of method claim 7 analyzed above and rejected on the same bases. 

            Regarding claim 20, Coleman in view of Bennett teaches the computer program product of claim 19. Coleman in view of Bennett does not explicitly teach storing the second priority order as a default priority order in response to receiving the order placement; in response to storing the second priority order as the default priority order, receiving a user request to initiate a new product order; determining that the user request correspond to the user; and in response to determining that the user request corresponds to the user, displaying the user interface based on the default priority order.
            Edwards, on the other hand, teaches storing the second priority order as a default priority order in response to receiving the order placement; in response to storing the second priority order as the default priority order, receiving a user request to initiate a new product order; determining that the user request correspond to the user; and in response to determining that the user request corresponds to the user, displaying the user interface based on the default priority order. Edwards teaches in [0022] – “a centralized database provides storage of the user identity, user preferences, and system preferences…At the completion of the transaction, the user may be prompted to save changes made to “user” preferences, effectively registering them into the personalization system and storing their settings”; [0051] – “At 210, the customer UI customization manager identifies a user interacting with a self-checkout system at an enterprise for the purpose of the user conducting a transaction with the enterprise”; [0054] – “at 213, the customer UI customization manager obtains a user identifier and password combination from the user via the self-checkout system. This combination is matched to the user”; and in [0061] – “At 240, the customer UI customization manager permits the user to transact with the self-checkout system using the personalized UI features defined by the user preferences and configured within the UI of the self-checkout system by the customer UI customization manager”.
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Coleman in view of Bennett, storing the second priority order as a default priority order in response to receiving the order placement; in response to storing the second priority order as the default priority order, receiving a user request to initiate a new product order; determining that the user request correspond to the user; and in response to determining that the user request corresponds to the user, displaying the user interface based on the default priority order, as taught by Edwards, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coleman in view of Bennett, to include the teachings of Edwards, in order to increase user convenience by reducing the time spent and allow individual needs or preferences of each customer to be met (Edwards: [0007]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	●	Adam, JP6498725B2: teaches search constraints used to restrict noncompliant items that are then filtered out of selectable options.
	●	Delacourt et al., Pub. No. US 2020/0184394 A1: teaches restricting various usage parameters based on constraints on the use of software products.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM LEVINE whose telephone number is (571)272-8122. The examiner can normally be reached Monday - Thursday 9am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571.272.6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM L LEVINE/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        July 16, 2022